DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
	Claims 1-7 and 27-43 are pending in the instant application. Claims 8-26 have been cancelled. Claims 27-43 are new.  

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-7 in the reply filed on July 5, 2022 is acknowledged. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
	This application claims benefit of US provisional application 62/688,427 filed on June 22, 2018. 
Information Disclosure Statement
	The information disclosure statements filed on March 23, 2021; June 18, 2021, and November 23, 2021 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalisz et al., US patent 8,227,233 issued on July 24, 2012. 
Regarding claim 1, Kalisz teaches a foamed mycelium component (relevant to mycelium foam body) having air pockets formed by cavities created by gas bubbles (relevant to at least one macroscopic void space) (description column 1, lines 9-10). 
Regarding claim 2, Kalisz teaches cavities in the final structure formed by gas bubbles (relevant to a plurality of macroscopic void spaces) (description column 1, lines 46-50 and Figure 22). 
Regarding claim 6, Kalisz teaches that a particular additive 70, such as a nanoparticle, is incorporated into the liquid aggregate 32 prior to or during mixing of the liquid aggregate 32 with the fungal inoculum 38 to form a slurry 75 (column 8, lines 6-10). Kalisz teaches that as a result, during the mycelium growth cycle, a nanoparticle/mycelium composite material 78 is formed having different physical, chemical, and electrical characteristics than if the additive 70 was not present (relevant to further comprising an additive in at least some void spaces) (description column 8, lines 10-14). 
Regarding claim 7, Kalisz teaches a particulate additive 70 such as nanoparticles incorporated into the liquid aggregate 32 prior to or during mixing of the liquid aggregate 32 with the fungal inoculum 38 to form a slurry 75. The slurry 75 grows into live mycelium 77 to form a nanoparticle/mycelium composite material 78 (column 8, lines 6-12). Kalisz teaches that some such nanoparticles 70 include nanoclay and nanocarbon fiber (relevant to additive is a mineral solid) (column 8, lines 28-29). 
Regarding claim 36, Kalisz teaches a foamed mycelium component (relevant to mycelium foam body) having air pockets formed by cavities created by gas bubbles (relevant to at least one macroscopic void space) (description column 1, lines 9-10). Kalisz further teaches injecting a fungal inoculum 38 and liquid aggregate 32 to form a slurry 37 into a first mold 40 having a first mold cavity 41 (description column 6 lines 66-67 through column 7, line 1). Kalisz teaches that the first mold cavity 41 is then sealed against a second complementary mold cavity 42 located in a second mold 43 (description column 7, lines 2-4). Kalisz further teaches live mycelium 45 is grown from the fungal inoculum 38 to fill the first and second mold cavities 41, 42 (relevant to removal scaffold configured to support mycelial growth of mycelium foam) (description column 7, lines 4-6). 

Claims 1-2, 27 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al., US patent application publication 2018/0014468, published on January 18, 2018. 
Regarding claim 1, Ross teaches methods of growing fungal materials and objects with variable shape, size, thickness, density, flexibility and other predetermined qualities through directed and controlled tissue development and post-growth processing (description, paragraph 0002). Ross teaches that filamentous fungi have the natural tendency to join together smaller pieces of branching, colonial hyphae into a larger constituent whole, assembling and weaving strands and sheets of tissues called mycelium (description, paragraph 0004). Ross further teaches a cross-sectional view of fungal material and void spaces (relevant to mycelium foam body and at least one void space) (description, paragraphs 0068-0074 and Fig. 15A-15G). 
Regarding claim 2, Ross teaches a fungal material with void spaces (relevant to mycelium foam body and a plurality of void spaces) (description, paragraphs 0068-0074 and Fig. 15A-15G). 
Regarding claim 27, Ross teaches a fungal material wherein said void space is non-spherical in shape (description, paragraphs 0068-0074 and Fig. 15A-15G). 
Regarding claim 36, Ross teaches delaminating a fungal material with ease and lack of damage to the substrate that fueled the growth of said fungal material (relevant to a removable scaffold configured to support mycelial growth) (description, paragraph 0031 and Fig. 1 delamination of fungal material 70). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 3-5, 28-30, 33-35, 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz et al., US patent 8,227,233 issued on July 24, 2012. 
Regarding claims 3-5, 28-30, 33-35, 40 and 43, Kalisz teaches that the promoted hyphae growth results in a composite with enhanced rigidity, which is also lightweight due to the foaming process which creates cavities formed by the bubbles 300 of gas which are incorporated in the final structure (relevant to a mycelium foam body comprising a plurality of macroscopic void spaces) (description column 14, lines 5-8). Kalisz further teaches that the resulting foam structure is generally at least 5% lighter than a similar structure made from mycelium that is not foamed (description column 14, lines 10-12). 
Kalisz does not explicitly teach that the void spaces constitute at least 10% by volume of said body; the void spaces range in size from 0.04 inches to 3 inches; the void spaces are discrete within the body or the matrix comprises a variable density. 
However, Kalisz teaches using gas bubbles to create voids within the structure (description column 14, lines 5-8 and Figure 22). Gas bubbles are discrete structures that are typically spherical in shape. The gas bubbles prevent mycelium growth through the “air”, creating discrete void spaces within the foam. The size of the gas bubbles could be controlled and optimized by altering the flow rate of the gas and adjusting the aperture of the inlet into the vessel, allowing control over the size of the resultant void spaces within the mycelium structure. Further optimizing the gas flow could create variable bubble sizes, resulting in variable sized void spaces and therefore creating a variable density in the mycelium foam structure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Kalisz to exemplify void spaces constituting at least 10% by volume of the body, having void spaces sized 0.04 inches to 3 inches, and having non-uniform and discrete void spaces to create a variable density, to arrive at the mycelium foam of the claimed invention. One of ordinary skill in the art would have been motivated to apply the teachings of Kalisz of using gas bubbles to create voids in the mycelium foam to optimize the gas flow to create discrete voids with varying sizes with a reasonable expectation of success, because Kalisz teaches using gas bubbles to create voids in the resulting mycelium structure. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II). 

	Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz et al., US patent 8,227,233 issued on July 24, 2012 in view of Pang et al., (“Facile fabrication of gradient density organic aerogel foams via density gradient centrifugation and UV curing in one-step”, Journal of Sol-Gel Science and Technology, 2018, vol. 85, pp. 243-250; first available online November 6, 2017). 
	The teachings of Kalisz are discussed above. 
	Regarding claim 31 and 32, Kalisz does not teach a mycelial matrix having a first portion of greater weight and density than the second portion, or a mycelial matrix having the first portion more rigid than the second portion. 
However, Pang teaches that gradient density porous materials have played an important role in areas of aerospace, biomaterials and high-energy absorption experiments (abstract). Pang teaches that porous biomaterials with gradient porosity, pore size, and composition have been developed to optimize mechanical and biological properties (p. 244, 1st column, 1st paragraph). Pang teaches the use of gradient density aluminum foams to improve mass-efficiency in load-bearing metallic foams (p.244, 1st column, 2nd paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combined the teaching of a gradient density foam in load-bearing metallic foams from Pang with the method of making of a foamed mycelium structure to arrive at the claimed invention. One of ordinary skill would have been motivated to do so because having a gradient foam with greater density and weight at the bottom of a panel and lower density and weight at the bottom of a panel would be beneficial characteristics for load bearing applications, as taught by Pang. 

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz et al., US patent 8,227,233 issued on July 24, 2012 in view of Tapias et al., (“Decellularized Scaffolds as a Platform for Bioengineered Organs”, Current Opinion in Organ Transplantation, 2014 April, vol. 19, issue 2, pp. 145-152). 
The teachings of Kalisz are discussed above. 
	Regarding claims 37-39, Kalisz teaches live mycelium 45 is grown from the fungal inoculum 38 to fill the first and second mold cavities 41, 42 (relevant to removal scaffold configured to support mycelial growth of mycelium foam) (description column 7, lines 4-6).
Kalisz does not teach wherein the removable scaffold is inflatable, a latex-based form, or in the shape of a human organ when inflated. 
	However, Tapias teaches decellularized scaffolds as a platform for Bioengineered Organs (title). Tapias teaches decellularized whole organ scaffolds  to serve as a platform for organ bioengineering (abstract). Tapias further teaches the use of an inflatable latex balloon inserted into decellularized rodent hearts to improve cellular 3D spatial orientation and alignment (relevant to removable scaffold is inflatable, a latex-based form, and in the shape of a human organ when inflated) (p.4, 4th paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inflatable latex balloon scaffold taught by Tapias for the mold scaffold taught by Kalisz to create a product comprising a mycelium foam and an inflatable removable scaffold of the claimed invention. One of ordinary skill in the arts would have been motivated to combine the removable inflatable latex-based balloon scaffold in the shape of a human organ with the mycelium foam product taught by Kalisz because Tapias suggests that decellularized scaffolds are an ideal platform for organ bioengineering, and one of ordinary skill would have found it beneficial to determine whether mycelium foam would be a possible acellular scaffold to support bioengineered organs.  

	 Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisz et al., US patent 8,227,233 issued on July 24, 2012 in view of Yang et al., (“Physical and Mechanical Properties of Fungal Mycelium-Based Biofoam”, Journal of Materials in Civil Engineering, 2017, Vol. 29, Issue 7, 9 pages).  
The teachings of Kalisz are discussed above. 
	Regarding claims 41-42, Kalisz does not teach mycelial matrix comprising a density of about 12 lb/ft3 or 9lb/ft3. 
	However, Yang teaches the development of a white-rot fungal mycelium-based biofoam and characterization of its physical, thermal and mechanical properties (p. 2, first column short paragraph). Yang teaches three different batches of samples, designated as SP, SL, and SPL respectively which varied in overall incubation length and dried/live (p. 2, first column – Description of Bioengineering Process). Yang teaches the average dry density of loosely packed samples (relevant to macroscopic void spaces) was in a range of 165 – 195 kg/m3 (equivalent to 10 – 12 lb/ft3) for SP [dried] samples and 160 – 280 kg/m3 (equivalent to 10 – 17 lb/ft3) for SPL samples (p. 7, 2nd Column, Discussion – 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the growth and packing of the foamed mycelium structure of Kalisz using the incubation length and packing density of the samples taught by Yang to arrive at the mycelium foam body comprising a density of about 9 – 12 lb/ft3 of the claimed invention. Each of Kalisz and Yang are directed to the art of making mycelium-based biofoams. Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in using the guidance provided by Yang to make a mycelium foam having the density 9 – 12 lb/ft3 and at least one macroscopic void as described by Kalisz.

Conclusion
	No claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPA MISHRA/Examiner, Art Unit 1657         
                                                                                                                                                                                               /NEIL P HAMMELL/Primary Examiner, Art Unit 1636